EXHIBIT 10.3




PARTNERSHIP AGREEMENT




Partnership Agreement (the “Agreement”) dated as of June 20, 2014, between
SofTech, Inc., a Massachusetts corporation with offices at 650 Suffolk Street,
Suite 415, Lowell, MA 01854 (“SofTech”) and Essig Research, Inc., a Ohio
corporation with offices at 497 Circle Freeway Drive, Suite 236, Cincinnati, OH
45246-1257 (“Essig”).




RECITALS




WHEREAS, SofTech and Essig believe there is significant market opportunity in
cross-marketing their products, services and other capabilities to their
respective customers; and




WHEREAS, SofTech and Essig believe that sharing office space will facilitate
cooperation between the teams.




The parties agree as follows:




1.

Marketing and Delivery Activities and Responsibilities. SofTech and Essig agree
to work together to market and deliver Essig service offerings to the SofTech
customer base which shall include, at a minimum:




a)

developing content on the SofTech web page detailing the Essig service
offerings;




b)

e-mail blasts to the SofTech mailing list detailing those service offerings;




c)

webinars and go-to-meetings where appropriate; and




d)

customer visits and other activities to be agreed upon between the parties.




The objective is to leverage SofTech’s goodwill and exceptional service
reputation with its customers to offer an expanded menu of service offerings
from Essig that SofTech’s customers might find valuable.




Generally, the parties anticipate that SofTech shall be primarily responsible
for project management, billing and collection and Essig shall be primarily
responsible for performance on these types of projects. Revenue generated from
these co-marketing efforts in which Essig services are marketed and delivered to
SofTech’s customers (“Partnering Revenue”) shall be shared between the parties
as follows: SofTech – 20%, Essig – 80% (“Revenue Split”).  However, the parties
also acknowledge that the primary responsibilities may shift depending on the
type of tasks, the availability of personnel and a multitude of other reasons
that are difficult to enumerate at this point. Therefore the Revenue Split may
be modified on a case by case basis due to type of work and related
responsibilities.  Both parties must agree to any change in Revenue Split in
writing.




Partnering Revenue shall specifically not include the revenue each of the
parties derive currently from their existing technology and service offerings.




Each party shall be responsible for its own expenses in pursuing these mutually
identified opportunities. In the event whereby this marketing effort results in
an opportunity, the parties anticipate that SofTech shall subcontract the
performance to Essig. Specific contractual terms regarding performance,
indemnification, insurance, responsibilities, project plan and other critical
contract terms shall be dictated by the opportunity, agreed upon at that time
and documented in the specific project contracts.  




1)

Term. This Agreement shall expire if not renewed by mutual agreement on April 1,
2017.




2)

Essig Use of SofTech’s Massachusetts Facility. SofTech will provide office space
at its headquarters (or comparable facility) located at 650 Suffolk Street,
Lowell, MA 01854 for up to fifteen (15) Essig employees or contractors through
April 1, 2017 at no charge.




SOFTECH, INC.

 

ESSIG RESEARCH, INC.

 

 

 

 

 

By:

/s/ Joseph Mullaney

 

By:

/s/ Joseph P Daly

 

 

 

 

 

Its:

CEO

 

Its:

CEO

 

 

 

 

 

Date:

June 20, 2014

 

Date:

June 20, 2014






